Exhibit 10.2








ASSIGNMENT OF PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS




VEREIT ACQUISITIONS, LLC, a Delaware limited liability company, as Assignor
and
COLE ID COLUMBUS WI, LLC, a Delaware limited liability company, as Assignee




Assignor, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, does hereby assign all of its right, title and
interest in, to and under that certain Purchase and Sale Agreement (with Escrow
Instructions) (the “Purchase Agreement”) described herein, including, without
limitation, Assignor’s right, title and interest in and to the previously made
Earnest Money Deposit, to Assignee and its successors and assigns. The Purchase
Agreement is described as follows:


DATE OF AGREEMENT:
October 3, 2017



ORIGINAL BUYER:
VEREIT Acquisitions, LLC,

a Delaware limited liability company


SELLER:
TI Investors of Columbus LLC,

a Wisconsin limited liability company


ASSIGNED TO:
Cole ID Columbus WI, LLC,

a Delaware limited liability company


PROPERTY:
199 Gateway Court,

Columbus, Wisconsin (the “Property”)


Assignor acknowledges that it is not released from any obligations or
liabilities under said Purchase Agreement; provided, however, upon consummation
of the acquisition of the Property by Assignee (the “Closing”), Assignor (but
not Assignee) shall be relieved of all obligations arising under the Purchase
Agreement before, on and after the Closing.


Assignee hereby agrees to assume and be responsible for all obligations and
liabilities under said Purchase Agreement. This Assignment shall be in full
force and effect upon its full execution.


Effective the 20th day of October, 2017.


ASSIGNOR:
 
ASSIGNEE:
VEREIT ACQUISITIONS, LLC, a Delaware limited liability company
 
COLE ID COLUMBUS WI, LLC, a Delaware limited partnership
 
 
 
 
 
 
By:
/s/ Daniel T. Haug
 
By:
Cole Corporate Income Advisors III, LLC, a Delaware limited liability company,
its Manager
 
Daniel T. Haug
 
 
 
Authorized Officer
 
 
 
 
 
 
 
By:
/s/ Todd J. Weiss
 
 
 
 
 
Todd J. Weiss
 
 
 
 
 
General Counsel, Real Estate










